Citation Nr: 0105070	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a 
laminectomy and foraminotomy at L5-S1, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to May 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that during the pendency of the appeal, the 
RO granted a 20 percent evaluation for the veteran's service-
connected low back disorder.  While the veteran appealed the 
RO's July 1998 rating decision continuing the 10 percent 
evaluation of his low back disorder, the subsequent partial 
grant does not terminate the issue on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has held that where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to an evaluation in 
excess of 20 percent for residuals of a laminectomy and 
foraminotomy at L5-S1 will be held in abeyance pending 
further development by the RO, as requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, an August 1969 rating decision granted service 
connection for a low back disorder, and assigned a 10 percent 
evaluation.  That decision was based on service medical 
records showing that the veteran underwent a laminectomy and 
foraminotomy at L5-S1 after sustaining injuries in a fall in 
August 1965, and current findings on VA examination.  This 10 
percent evaluation was continued by rating decisions in May 
1978, July 1984, May 1989, and August 1995.

In January 1998 correspondence, the veteran sought an 
increased rating for his service-connected low back disorder.

Based on VA outpatient treatment records from December 1997 
to June 1998, the RO continued the 10 percent evaluation 
assigned for the veteran's service-connected low back 
disorder in a July 1998 rating decision.  The veteran filed a 
notice of disagreement with this decision in February 1999.

During an April 1999 VA examination, the veteran gave a 
history of undergoing a lumbar spine hemilaminectomy after 
sustaining injuries in a fall in 1965.  He explained that he 
was involved in a motor vehicle accident in 1977, which 
subsequently resulted in a right leg below-the-knee 
amputation.  While the veteran reported experiencing a sharp, 
constant, aching pain in the lumbosacral region since that 
time, he denied experiencing any radiation of this pain.  He 
reported difficulty standing, walking, or climbing stairs, 
and indicated that he used a cane or walker around the house, 
and a wheelchair for long distances.  The veteran reported no 
bowel or bladder dysfunction, and denied an increase of pain 
with Valsalva maneuvers.

On physical examination, the veteran was able get into and 
out of his chair without difficulty.  No apparent ataxia or 
dyspnea was noted.  An examination of the spine revealed 
tenderness, muscle spasm, and a loss of lumbar lordosis.  
Range of motion of the lumbar spine showed active flexion to 
50 degrees, with pain at 20 degrees; active extension to 20 
degrees, with pain at 10 degrees; active right and left 
lateral flexion to 20 degrees, with pain at 10 degrees; and 
active right and left rotation to 25 degrees, with pain at 5 
degrees.  A neurological examination was essentially normal.  
An X-ray study revealed spondylosis and degenerative disc 
disease of the lower lumbar spine.  The final assessment was 
intervertebral disc syndrome.

The veteran submitted a substantive appeal (Form 9) in May 
1999, perfecting his appeal.

Later that month, the RO granted a 20 percent evaluation for 
the veteran's service-connected low back disorder.

During a January 2001 video conference hearing before a 
Member of the Board, the veteran reported experiencing 
"constant" discomfort while sleeping, and "constant pain" 
throughout the day.  Transcript (T.) at 4 and 6.  In 
addition, he explained that his back pain radiated down both 
lower extremities.  T. at 4-5 and 7-8.  The veteran noted 
that he occasionally used a cane, and used his wheelchair 70 
to 80 percent of the time.  T. at 4-5.  He testified that he 
could not sit, stand or stoop for extended periods of time.  
T. at 5.  The veteran reported current VA medical treatment 
for his low back disorder, and indicated that his next 
appointment was scheduled later that month.  T. at 8-9.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

Because the veteran indicated during the January 2001 video 
conference hearing that his service-connected low back 
disorder had increased in severity since the April 1999 VA 
examination, the Board finds that further development is 
warranted.  Further, based on the veteran's testimony, it 
appears that there may be additional VA treatment records 
that have not been associated with his claims folder.  The 
veteran has alleged that these may contain relevant evidence.  
The Board finds that an effort to obtain these records is 
necessary as they may be highly relevant to the disposition 
of the veteran's claim.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to an evaluation in excess of 20 percent for 
residuals of a laminectomy and foraminotomy at L5-S1 pending 
a remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA treatment 
records.  The Board notes that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c) [38 U.S.C.A. § 
5103A(c)], the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile (38 U.S.C.A. 
§ 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his low back 
disorder that are not currently a part of 
the record.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records that 
have not been previously obtained.  In 
particular, the RO's attention is 
directed to the veteran's reference to 
recent VA outpatient treatment during the 
January 2001 video conference hearing.  
The RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  The RO should arrange for the veteran 
to be examined by the appropriate 
physician to determine to determine the 
nature and severity of any pathology of 
the lumbar spine.  Any indicated studies 
should be conducted.  The examination 
report should include a full description 
of the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  All findings should be 
recorded in detail, including range of 
motion of the lumbar spine, recorded in 
degrees.  The physician should also 
specifically address whether 
radiculopathy is or is not present.  In 
addition, the examiner should address the 
following:

(a)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his low back 
disorder, and offer an opinion as to 
whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints and the level of 
each complaint, including pain.

(b)  Whether the service-connected low 
back disorder causes weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

(c)  Whether pain is visibly manifested 
on movement of the low back, and if so, 
to what extent; the presence and degree 
of, or absence of, muscle atrophy 
attributable to the veteran's service-
connected disability; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's low back disorder should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation in excess of 20 percent for 
residuals of a laminectomy and 
foraminotomy at L5-S1.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


